COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Coleman and Willis


FRANCISCO ZAVALA
                                          MEMORANDUM OPINION *
v.          Record No. 1428-98-4               PER CURIAM
                                            OCTOBER 6, 1998
ARLINGTON COUNTY DEPARTMENT
 OF HUMAN SERVICES


             FROM THE CIRCUIT COURT OF ARLINGTON COUNTY
                    William T. Newman, Jr., Judge
            (Sean D. O'Malie; Pelton, Balland, Young,
            Demsky, Baskin & O'Malie, P.C., on brief),
            for appellant.

            (Mary E. Craig, Assistant County Attorney, on
            brief), for appellee.



     Francisco Zavala (father) appeals the decision of the

circuit court terminating his residual parental rights.     The

circuit court found that the Arlington County Department of Human

Services (DHS) presented clear and convincing evidence sufficient

under Code § 16.1-283(C) to support its petition to terminate the

parental rights of father and his wife to their three children.

The mother did not appeal the circuit court's termination

decision.   On appeal, father contends that the trial court erred

in finding the evidence sufficient.   Upon reviewing the record

and briefs of the parties, we conclude that this appeal is

without merit.   Accordingly, we summarily affirm the decision of

the trial court.    See Rule 5A:27.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     "When addressing matters concerning a child, including the

termination of a parent's residual parental rights, the paramount

consideration of a trial court is the child's best interests."

Logan v. Fairfax County Dep't of Human Development, 13 Va. App.

123, 128, 409 S.E.2d 460, 463 (1991).
          "In matters of a child's welfare, trial
          courts are vested with broad discretion in
          making the decisions necessary to guard and
          to foster a child's best interests." The
          trial court's judgment, "when based on
          evidence heard ore tenus, will not be
          disturbed on appeal unless plainly wrong or
          without evidence to support it."

Id. (citations omitted).   "Code § 16.1-283 embodies 'the

statutory scheme for the . . . termination of residual parental

rights in this Commonwealth' [which] . . . 'provides detailed

procedures designed to protect the rights of the parents and

their child,' balancing their interests while seeking to preserve

the family."   Lecky v. Reed, 20 Va. App. 306, 311, 456 S.E.2d

538, 540 (1995) (citations omitted).

     Code § 16.1-283(C) provides that the residual parental

rights of a child placed in foster care may be terminated if the

trial court finds it is in the best interests of the child and,

in pertinent part,
          [t]he parent or parents, without good cause,
          have been unwilling or unable within a
          reasonable period not to exceed twelve months
          to remedy substantially the conditions which
          led to the child's foster care placement,
          notwithstanding the reasonable and
          appropriate efforts of social, medical,
          mental health or other rehabilitative
          agencies to such end.



                               - 2 -
Code § 16.1-283(C)(2).

     DHS initially provided services to the family in 1991.

Subsequently, DHS provided numerous services in connection with

repeated emergency removals due to abuse and neglect of the

children.   The first removal occurred following an incident of

domestic violence by father against the mother and the two older

children.   The mother was psychotic and was hospitalized

temporarily.   Father acknowledged that he could not care for the

children.   He did not visit the children while they were in

foster care.   DHS offered father parenting classes and home-based

services with the goal of returning the children to their home,

but neither father nor mother worked successfully with the

service providers.   Additional incidents of domestic violence

occurred.   Although the mother continued to suffer repeated bouts

of mental illness, she attended therapy and took the prescribed

medication only sporadically.
     Father admitted that he had had problems with alcohol

previously, but denied he had problems with domestic violence.

He also denied that the mother suffered from mental illness.

Dr. Gloria Morote, a licensed clinical psychologist, testified

that father's test results indicated that he had both motor and

neurological abnormalities, resulting in poor short term memory,

poor attention, poor judgment, inability to handle stress, and

aggression.    Father's behavior indicated that he had an impaired

perception of reality.   While Dr. Morote believed father's




                                - 3 -
neurological problems were possibly organic in nature, she was

pessimistic about the likelihood that he would improve because he

refused further neurologic testing to confirm the basis for his

problems and refused other treatment which could have alleviated

his problems.   Father's neurological problems left him unable to

work with others, unable to accommodate others, and unable to

modify his behavior.

     DHS provided numerous services for the parents, including

parenting classes, anger management classes, medical and

psychological assistance, home-based services, and transportation

assistance.   DHS also relied upon Spanish language interpreters

and workers, both to ensure accurate communication and to avoid

any cultural bias or misunderstandings.   Father completed several

portions of the programs required, but did so with such

resistance that the services were ineffective.
     Credible evidence demonstrated that, while in their parents'

custody, the children received poor care.   They dressed

inappropriately for cold weather and went to day care hungry and

unclean.   There were repeated incidents of domestic abuse.   The

children's therapist described the oldest child as withdrawn,

worried, sad, and suffering from feelings of helplessness.    The

middle child spoke of feeling "like a grown-up on the inside,"

and was described as precocious and overprotective of both her

older and younger siblings.   The youngest child was withdrawn and

intensely angry.   All three children needed permanence and




                               - 4 -
consistency in a home with limits, but not anger.

     Based upon the evidence, the trial court found that the

children suffered neglect and abuse, including inappropriate

clothing, poor hygiene, and inadequate food; that the abuse and

neglect presented a serious and substantial threat to the

children's life, health, and development; and that it was not

reasonably likely that those conditions could be substantially

corrected or eliminated so as to allow the children's safe return

to their parents within a reasonable period of time.    The trial

court also found that father was unwilling or unable to remedy

substantially those underlying conditions, notwithstanding the

efforts made by agencies.   The trial court expressly found that

father suffered from a form of dementia and refused neurological

examination or appropriate services.
     Father contends that he complied substantially with the

service plans and that the trial court erred by failing to grant

his motion to reconsider and continue the case for the provision

of additional services.   We disagree.   The evidence demonstrated

that the children had spent over half their lives in foster care.

The court did not err in denying father's request for additional

time within which to remedy the underlying problems.    "It is

clearly not in the best interest of a child to spend a lengthy

period of time waiting to find out when, or even if, a parent

will be capable of resuming his responsibilities."     Kaywood v.
Dep't of Soc. Servs., 10 Va. App. 535, 540, 394 S.E.2d 492, 495




                               - 5 -
(1990).

     Because credible evidence supported the trial court's

determination that DHS met the statutory requirements of Code

§ 16.1-283 to terminate father's parental rights, that

determination was not plainly wrong or lacking in evidence to

support it.   Accordingly, the decision of the trial court is

summarily affirmed.

                                                         Affirmed.




                               - 6 -